DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 44-48 and 50-59 are pending. 
This application is a continuation of U.S. application 16/689,865 filed 11/20/2019, now U.S. patent No. 10,837,028 which is a continuation of PCT/US2018/054225 filed 10/03/2018 which claims priority to U.S. provisional application 62/567,296 filed 10/03/2017.

Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application 16/689,865 filed 11/20/2019, now U.S. patent No. 10,837,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
An IDS filed 2/11/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Alla Bruckman on 3/3/2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 44. (Currently Amended) A method for treating Parkinson’s disease characterized by a mutation in a GBA1 gene in a subject, the method comprising administering directly to the central nervous system of the subject a recombinant adeno-associated virus (rAAV) comprising:
(i)    an AAV9 capsid protein; and

(ii)    a rAAV vector comprising a nucleic acid comprising an expression construct comprising a promoter operably linked to a transgene insert encoding a Gcase protein, wherein the transgene insert comprises the nucleotide sequence of SEQ ID NO: 15, which is a codon optimized version of the wild type GBA1 nucleotide sequence, wherein the codon optimized sequence eliminates a predicted donor splice site that begins at nucleotide 49 in the wild type GBA1 nucleotide sequence, and wherein the rAAV vector comprises two adeno-associated virus inverted terminal repeats (ITR) sequences flanking the expression construct:
thereby mediating the treatment of the the mutation in [[a]] the GBA1 gene in the subject.

nucleotide sequence of 

Claim 57.    (Currently Amended) A method for treating Parkinson’s disease characterized by a mutation in a GBA1 gene in a subject, the method comprising administering directly to the central nervous system of the rAAV 
(i)    an AAV9 capsid protein; and
(ii)    a rAAV vector comprising a nucleic acid comprising, in 5’ to 3’ order:
(a)    a 5’ AAV ITR;
(b)    a CMV enhancer;
(c)    a CBA promoter;
(d)    a transgene insert encoding a Gcase protein, wherein the transgene insert comprises the nucleotide sequence of SEQ ID NO: 15;
(e)    a WPRE;
(f)    a Bovine Growth Hormone polyA signal tail; and
(g)    a 3 ’ AAV ITR,
thereby mediating the treatment of the the mutation in [[a]] the GBA1 gene in the subject.


of a Gcase protein in a subject with Parkinson’s disease characterized by a mutation in a GBA1 gene, the method comprising administering directly to the central nervous system of the subject a rAAV 
(i)    an AAV9 capsid protein; and
(ii)    a rAAV vector comprising a nucleic acid comprising an expression construct comprising a promoter operably linked to a transgene insert encoding [[a]] the Gcase protein, wherein
the transgene insert comprises the nucleotide sequence of SEQ ID NO: 15, which is a codon optimized version of the wild type GBA1 nucleotide sequence, wherein the codon optimized sequence eliminates a predicted donor splice site that begins at nucleotide 49 in the wild type GBA1 nucleotide sequence, and wherein the rAAV vector comprises two adeno-associated virus ITRs 
thereby mediating the increase in the  in the Gcase protein in the subject with Parkinson’s disease characterized by [[a]] the mutation in [[a]] the GBA1 gene.

Conclusion
The amendments were made to pre3sent a single set of abbreviations as well as providing proper antecedent reference with the article “the” in reference to previous limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633